Citation Nr: 1611815	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  13-08 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for thoracic spine degeernative arthritis of T6/7 interspace, status post anterior wedge compression fracture of T6 vertebra body.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1981 to February 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Jurisdiction was subsequently transferred to the RO in Waco, Texas. 

In the December 2011 rating decision, the RO granted service connection for thoracic spine degenerative arthritis of the T6/7 interspace, status post anterior wedge compression fracture of the T6 vertebra body, and assigned an initial 10 percent disability rating, effective June 16, 2010. 

In a July 2015 decision, the Board remanded the claim for additional evidentiary development.  The case has since been returned to the Board for appellate review.  

In his March 2013 substantive appeal, the Veteran requested a hearing before the Board.  The Veteran was scheduled for a videoconference hearing in June 2015.  However, the Veteran's representative cancelled that hearing.  Thus, there is no outstanding hearing request.  

During the course of the appeal, the Veteran reported that he is unemployed due to his thoracic spine disability.  See, e.g., April 2011 VA examination report; October 2012 statement in support of claim.  As such, the Board finds that a request for TDIU has been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Therefore, the issue of entitlement to TDIU is on appeal before the Board.  

This appeal was processed using the Virtual VA paperless claims processing system and Veterans Benefit Management System (VBMS).  Virtual VA contains relevant VA medical records dated from August 2010 to September 2012 that were reviewed by the RO in a supplemental statement of the case.  The remaining records are either duplicative of those in the VBMS file or not relevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, a remand is required to obtain Social Security Administration (SSA) records.  In this regard, the Veteran has reported that he receives disability benefits from the SSA for depression and a chronic back disability.  See April 2011 VA examination report.   However, there are no SSA records associated with the claims file.  Therefore, the AOJ should attempt to obtain the Veteran's SSA records.   See 38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Second, a remand is also required to obtain a fully adequate VA examination.  Following the Board's July 2015 remand, the Veteran was afforded a VA examination in September 2015.  However, the Board finds that the examination is inadequate.  Although the examiner indicated that pain and abnormal range of motion contributed to a functional loss of the thoracolumbar spine, he did not specify the degree at which the Veteran's pain limited the range of motion. Additionally, the Board finds that there is an internal inconsistency in the examination report that requires clarification.  Specifically, the examiner indicated that the Veteran did not have a thoracic vertebral fracture with loss of 50 percent or more of height.  However, the examiner also noted that an August 2010 CT scan report showed anterior wedging of a midthoracic vertebrae.  A review of the record reveals that the August 2010 CT scan noted an impression of anterior wedging of the T7 vertebral body with approximately 50% vertebral body height loss.  The examiner provided no explanation for the apparent contradiction.  Finally, the examiner failed to adequately address whether the Veteran has incapacitating episodes of disc disease, as directed in the July 2015 remand directives.  In light of the foregoing, the Board finds that remand is required to obtain a fully adequate VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, as noted above, the issue of entitlement to TDIU has been raised by the record.  Under these circumstances, the AOJ should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board also notes that the issue of entitlement to TDIU is inextricably intertwined with the increased evaluation claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected thoracic spine disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any pertinent and outstanding VA medical records.

2.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.  

3.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected thoracic spine degenerative arthritis of the T6/7 interspace, status post anterior wedge compression fracture of the T6 vertebra body.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should report all signs and symptoms necessary for rating the disability.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  He or she should also indicate whether there is any muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  
 
The examiner should further state the total duration of incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.   The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16 based on impairment attributable to his service-connected disorder(s), in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

5.  After completing the above actions, and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




